Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to amendment/reconsideration filed 10/22/2021, the amendment/reconsideration has been considered.  Claims 1-20 are pending for examination.
Response to Arguments
2.	Applicant's arguments have been fully considered but they are not persuasive. The applicant argues the following issues.
(A)	Rejection under 35 U.S.C. 112
Issue 1: The applicant argues with respect to claim 1 that the amended limitations overcome the 112 rejection.
Examiner respectfully disagrees.  See Examiner’s explanation in the rejection section below.  
Issue 2: The applicant argues with respect to claim 6 that the claim limitation at issue is definite.
Examiner respectfully disagrees. As Examiner explained in the rejection section, it is unclear how “a method in the dependency” can “corresponds to the latency for the component” using “an identity of the request…” unless the method is the only execution entity for the entire component and unless the component only serves the single request.
(B)	Rejection under 35 U.S.C. 103
Issue: Applicant argues with respect to claim 1 that amended limitations overcome the current rejection.
Examiner respectfully disagrees.  See Examiner’s response in the rejection section. It is to be noted that Examiner’s rejection is based on her broadest reasonable interpretation stated in the rejection sections.
Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


4.	The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
a) amended claim 1 recites:
“in a component, and in response to the component receiving a request for service, invoke a component tracking method of the component to record a start-time of the component before invoking other methods of the component”; 
It is unclear how in a component and in response to the component receiving a request for service can record a start-time of the component itself, b/c if the component is running to receive a request for service then the component was already started and passed its start time.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes start time of any process related to the component at any point of the component.  Claims 2-20 are similarly rejected.

“in the component, invoke a dependency tracking method of the component to record a start-time of a dependency of the component being called by one of the other methods of the component through an application programming interface (API) to the dependency”; 
First of all, it is unclear what entity is “being called by…”, e.g., whether the dependency tracking method, or a dependency of the component, or the component, or another entity.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any entity.
Secondly, if the dependency tracking method is being called through an API, it is unclear how such a dependency tracking method is invoked in the same component, but also being called through an API.  For the sake of the examination, Examiner assumes any calling method.
Thirdly, the scope of “the other methods of the component” cannot be definitely determined.  From the previous limitation, it appears that “other methods of the component” refers to methods of the component except for the component tracking method, however, the instant limitation appears to at least exclude the dependent tracking method from “the other methods of the component”.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes any other methods.
Fourthly, it is unclear how the start-time of a dependency of the component can be recorded without knowing the start-time of the dependency.  Based on the claim language wherein one of the other methods of the components calls through an API to the dependency, it appears that the dependency is a software entity outside of the component, and is already running in order to accept an API call.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes recording any time, and that the calling the dependency is through any method.  Claims 2-20 are similarly rejected.
c) Claim 1 recites "in the component, invoke the dependency tracking method of the component to record an end-time of the dependency of the component when programmatic control is returned to the component.”  Similar to the reasoning of point 4 above, it is unclear how the end-time of the 
d) claim 6 recites “wherein the latency tracking service further directs the processing system to identify a specific method in the dependency which corresponds to the latency for the component using an identity of the request in association with the start-time and the end-time of the component.”  It is unclear how “a method in the dependency” can “corresponds to the latency for the component” using “an identity of the request…” unless the method is the only execution entity for the entire component and unless the component only serves the single request.  Applicant is required to clarify.  For the sake of the examination, Examiner assumes latency for any entity associated with the component.  Claims 13 and 19 are similarly rejected.
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
s 1-6, 8-13, 15-19 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Malkiman (US 20120174120 A1).
As to claim 1, Malkiman discloses a computing apparatus comprising:
one or more non-transitory computer readable storage media; a processing system operatively coupled with the one or more non-transitory computer readable storage media (7); and program instructions stored on the one or more computer readable storage media for tracking component latency that, when read and executed by the processing system, direct the processing system to at least:
in a component, and in response to the component receiving a request for service, invoke a component tracking method of the component to record a start-time of the component before invoking other methods of the component (see 112 rejection and Examiner’s interpretation above.  See figure 1,”Instantiate Application Component”; “Receive Incoming Message (Request for Processing”, “ Register Start Time of Request for Processing” wherein the “Register” function is part of a component tracking method;  See [0037], multiple “requests”, “callouts”, “entities”); 
in the component, invoke a dependency tracking method of the component to record a start-time of a dependency of the component being called by one of the other methods of the component through an application programming interface (API) to the dependency (see 112 rejection and Examiner’s interpretation above.  See figure 1, “Does Application Component Call Child? If yes, then “Register Time of Call”, wherein the “Register Time of Call” function is part of a dependency tracking method.  Here, the child application component’s start-time is recorded, and wherein the child application components are dependencies of the calling components);
in the component, invoke the dependency tracking method of the component to record an end-time of the dependency of the component when programmatic control is returned to the component (see 112 rejection and Examiner’s interpretation above.  See figure 1, “Register Stop Time and Duration of Call”); and

As to claim 8, see similar rejection to claim 1.
As to claim 15, see similar rejection to claim 1.
As to claim 2, Malkiman discloses the computing apparatus of claim 1 wherein the program instructions further direct the processing system to record an identity of the request for service in association with the component (figure 6).
As to claim 9, see similar rejection to claim 2.
	As to claim 16, see similar rejection to claim 2.
As to claim 3, Malkiman  discloses the computing apparatus of claim 1 wherein the dependency tracking method is called at a boundary of the component to record the start-time of the dependency and the end-time of the dependency (figures 1, the calling time by a component to child component and the returning time from the called child is such a boundary).
	As to claim 10, see similar rejection to claim 3.
	As to claim 17, see similar rejection to claim 3.
As to claims 4, Malkiman discloses the computing apparatus of claim 1 wherein the program instructions further direct the processing system to, when executing the dependency tracking method, record call stack information for the dependency, wherein the call stack information includes which method of the component was running at a time when the dependency is called (figures 1-2, “Registrer time of call, Call child application component, receive result from child application, register stop time and during of call, Create Callout Record (set fields), Register Begin Callout Record with Start 
	As to claim 11, see similar rejection to claim 4.
	As to claim 18, see similar rejection tos claim 4.
As to claim 5, Malkiman discloses the computing apparatus of claim 1 wherein the start-time of the component, the end-time of the component, the start-time of the dependency, and the end-time of the dependency are stored as timestamps used by a latency tracking service to analyze latency for the component on a per-request basis (figure 6, all start times and end times listed are timestamps, wherein  depth 0 is for the component itself, and depth 1 is a child.  Figure 1 and figure 6 illustrate per-request based analysis, wherein calculated duration indicates latency analysis for the component.  Also see [0104], “middleware latency…”).
As to claim 12, see similar rejection to claim 5.
As to claim 6, Malkiman discloses the computing apparatus of claim 5 wherein the latency tracking service further directs the processing system to identify a specific method in at least one of the dependencies which corresponds to the latency using the identities of the requests in association with the start-times and the end times of the components (see 112 rejection and Examiner’s interpretation above.  See figure 6 and [0042]).
As to claim 13, see similar rejection to claim 6.
As to claim 19, see similar rejection to claim 6.
Claim Rejections - 35 USC § 103
9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12.	Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Malkiman, as applied to claim 1 above, and further in view of Sykes, JR (US 2002/0129108).
As to claim 7, Malkiman as discussed in claim 1 discloses the claimed invention substantially but does not expressly disclose that the request for service comprises a request for a find messages service that finds emails in an email repository.  Sykes, JR discloses a concept of a request for service comprises a request for a find messages service that finds emails in an email repository ([0050], wherein clicking on the “find a stored email” link is such a request for a find message service). 
Before the effective filing date of the invention, it would have been obvious for an ordinary skilled in the art to combine Malkiman as discussed in claim 1 with Sykes, JR disclosing a request for service comprises a request for a find messages service that finds emails in an email repository.  The suggestion/motivation of the combination would have been to enable requests to find specific emails.

As to claim 20, see similar rejection to claim 7.
Conclusion
13.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on (571)272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/HUA FAN/, J.D., Ph.D.               Primary Examiner, Art Unit 2449